Title: Power of Congress over Federal District, [16 June] 1788
From: Madison, James
To: 


[16 June 1788]
The power of Congress to exercise exclusive legislation over the federal district was dangerous, Henry warned, especially in conjunction with its power to make all laws necessary and proper to carry its powers into execution.
Mr. Madison. Mr. Chairman—I am astonished that the honorable member should launch out into such strong descriptions without any occasion. Was there ever a legislature in existence that held their sessions at a place where they had not jurisdiction? I do not mean such a legislature as they have in Holland; for it deserves not the name. Their powers are such as congress have now; which we find not reducible to practice. If you be satisfied with the shadow and form instead of the substance, you will render them dependent on the local authority. Suppose the legislature of this country should sit in Richmond, while the exclusive jurisdiction of the place was in some particular county, would this country think it safe, that the general good should be subject to the paramount authority of a part of the community?
The honorable member asks, why ask for this power, and if the subsequent clause be not fully competent for the same purpose? If so, what new terrors can arise from this particular clause? It is only a superfluity. If that latitude of construction which he contends for, were to take place with respect to the sweeping clause, there would be room for those horrors. But it gives no supplementary power: It only enables them to execute the delegated powers. If the delegation of their powers be safe, no possible inconvenience can arise from this clause. It is at most but explanatory: For when any power is given, its delegation necessarily involves authority to make laws to execute it. Were it possible to delineate on paper, all those particular cases and circumstances in which legislation by the general legislature would be necessary, and leave to the states all the other powers, I imagine no gentleman would object to it. But this is not within the limits of human capacity. The particular powers which are found necessary to be given, are therefore delegated generally, and particular and minute specification is left to the legislature. (Here Mr. Madison spoke of the distinction between regulation of police and legislation; but so low he could not be heard.) When the honorable member objects to giving the general government jurisdiction over the place of their session, does he mean that it should be under the controul of any particular state, that might at a critical moment seize it? I should have thought that this clause would have met with the most cordial approbation. As the consent of the state in which it may be, must be obtained, and as it may stipulate the terms of the grant; should they violate the particular stipulations, it would be an usurpation: So that if the members of congress were to be guided by the laws of their country, none of those dangers could arise. (Mr. Madison made several other remarks, which could not be heard.)
